NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
ALLOW claims 1-2 and 10-17.
Rejoin claim 18, amend lines 1-2 as follows, and ALLOW: “A method of treating a disease selected from nonalcoholic fatty liver disease (NAFLD), nonalcoholic steatohepatitis (NASH), and type 2 diabetes (T2D) in a mammal, the method comprising administering to the mammal a”
Reasons for Allowance
The claimed invention is drawn to a trihydrate crystalline 2-amino-2-(hydroxymethyl)propane-1,3-diol salt of 4-(4-(1-isopropyl-7-oxo-1,4,6,7-tetrahydrospiro[indazole-5,4’-piperidine]-1’-carbonyl)-6-methoxypyridin-2-yl)benzoic acid, and methods of administering said trihydrate crystalline salt in the treatment of nonalcoholic fatty liver disease, nonalcoholic steatohepatitis, and type 2 diabetes.  The closest prior art is Didiuk et al (US 8,859,577; of record) which teach the compound 4-(4-(1-isopropyl-7-oxo-1,4,6,7-tetrahydrospiro[indazole-5,4’-piperidine]-1’-carbonyl)-6-methoxypyridin-2-yl)benzoic acid, as Didiuk et al identify a trihydrate crystalline 2-amino-2-(hydroxymethyl)propane-1,3-diol salt of 4-(4-(1-isopropyl-7-oxo-1,4,6,7-tetrahydrospiro[indazole-5,4’-piperidine]-1’-carbonyl)-6-methoxypyridin-2-yl)benzoic acid.  Yet, as demonstrated by the instant Specification, the instantly claimed trihydrate crystalline salt exhibits unexpectedly improved solubility (Table 2), hydroscopicity (page 28), and pK parameters (Table 3) when compared to the free acid and/or other salts.  As such, the claims are ALLOWED.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611